Citation Nr: 0833442	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which granted the veteran's claim 
of service connection for PTSD, assigning a 50 percent rating 
effective December 2003.  

In his September 2005 substantive appeal, the veteran raised 
the issue of a total disability rating based upon individual 
unemployability (TDIU).  The RO has not addressed the TDIU 
issue and it is referred back to that office for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the veteran contends that the 
symptomatology associated with his service-connected PTSD is 
more severe than that which is reflected by the currently 
assigned 50 percent rating.  The veteran's assertions 
regarding his service-connected psychiatric pathology involve 
matters capable of lay observation, and are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, such descriptions must be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.  In this regard, the veteran has 
not had an examination for his PTSD in nearly four years.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination. See Olson v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (observing that where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).  VA's duty to assist the 
veteran includes obtaining a thorough and contemporaneous 
evaluation where necessary to reach a decision on the claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

The record reflects that the veteran was last examined for 
his PTSD in September 2004.  As the findings from this 
examination may not reflect the current state of the 
veteran's PTSD, a new examination is warranted.  Under 38 
C.F.R. § 3.326(a) (2007), a VA examination will be authorized 
where there is a possibility of a valid claim.  The veteran, 
through his representative, has requested such an examination 
and such information would clearly be useful in the 
adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he furnish the names, addresses, and dates 
of treatment of all medical providers from 
whom he has received treatment for PTSD 
since September 2004.  After securing the 
necessary authorizations for release of 
this information, seek to obtain copies of 
all treatment records referred to by the 
veteran that are not already of record.  
This should include any treatment reports 
from the Boulder Vet Center, the last 
noted treatment having been in September 
2005.  

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  The examiner should describe 
how the symptoms of PTSD affect the 
veteran's social and industrial capacity, 
and whether the condition is permanent in 
nature.  The report of the examination 
should include a complete rationale for 
all opinions expressed. 

The examiner should assign a GAF score for 
the PTSD and provide a definition of the 
numerical code assigned in order to comply 
with the requirements of Thurber v. Brown, 
5 Vet. App. 119 (1993).  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

3.  Following completion of the above, the 
issue on appeal should be readjudicated.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as indicated

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


